By the Court, Leonard, J.
The plaintiff’s counsel suggested at the argument that the referee had given undue consideration to the defendant’s statement of the robbery, on the ground that the statement had'been introduced in evidence on the part of the plaintiff, and that he, for that reason, was precluded from disputing its truth.
Ho such question was raised at the trial, nor does it appear that the statement had any such influence with the referee as was suggested.
There was no objection at the trial to the admission of evidence tending to prove that the statement was untrue, nor does the referee mentibn it in his opinion. He puts his decision upon the ground that the evidence is not sufficient to establish it as a fact that the defendant had taken or converted the money in dispute.
.There is not an objection or exception in the case, except the exceptions to the report.
While it must be conceded that the evidence is sufficient to create grave doubts as to the fact of the robbery, it *32is not sufficient to prove a case entitling the plaintiff to recover.
It is too indefinite and uncertain to authorize money to he taken from the defendant for the benefit of the plaintiff.
The judgment should be affirmed, etc.